Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 12, 2022 has been entered.

Response to Amendment
Applicant’s response to the last office action, filed January 12, 2022 has been entered and made of record. Claim 1 has been amended. Claims 1-21 are pending in this application.

Response to Arguments
Applicant’s arguments with respect to claims 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12, 18-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al, (US-PGPUB 2016/0259888) in view of Uji et al, (US-PGPUB 2016/0331224); and further in view of Shmayahu et al, (US-PGPUB 20190328458, “based on US Prov. Appl. No. 62/422,713, filed on 11/16/2016)

In regards to claim 1, Liu et al discloses a medical image processing apparatus, (see at least: Fig. 1), comprising: 
a display, (see at least: Fig. 1, the user terminal 108 implicitly encompass a display); and 
a processor, (Fig. 2, processor 202), configured to: 
acquire a medical image including a subject image, (see at least: Par. 0022, the surgical device 102 may further include an image-capturing device to capture video images of an anatomical region of a patient);
 acquire an analysis result obtained by analyzing the medical image, (see at least: Par. 0061, the UI manager 214 may generate a result interface to display the one or more video image portions associated with the first content identifier; and Par. Discloses that the result interface may include one or more video image portions, which are retrieved from the one or more video images by the content management server 104, based on the first content identifier, [i.e., the analysis result is implicitly obtained by analyzing the medical image]); 
display at least one medical image and at least information on presence or absence of a treatment tool or a type of a treatment tool in the analysis result on the display, (see at least: Par. 0061, displaying the one or more video image portions associated with the first content identifier. See also, Par. 0080, the UI manager 310 may be configured to present the result interface to the user on the user terminal 108, via the UI of the user terminal 108, including non-tissue region associated with the first content identifier, [i.e., display at least one medical image]. Further, Par. 0044, discloses that the non-tissue region may include, but are not limited to, a smoke/mist region, a surgical instrument region, a surgical gauze region, or a blood region, [i.e., the non-tissue region, “e.g., smoke/mist region”, corresponds to the at least information on presence or absence of a treatment tool or a type of a treatment tool in the analysis result on the display]); and 
detecting a reception of an input for an approval of the analysis result, (see at least: Par. 0086, the UI manager 310 of the user terminal 108 may transmit information associated with the tagged one or more video images to the UI manager 214 of the content management server 104, via the transceiver 204. The UI manager 214 of the content management server 104 may accordingly update the video images stored in the video database 106, [i.e., the UI manager 310 of the user terminal 108 implicitly detect the user’s input with respect to the tagged one or more video images, [i.e., detecting a reception of an input for an approval of the analysis result], and then transmit the analysis results to the UI manager 214 of the content management server 104]); 
in response to the information on presence or absence of a treatment tool or a type of a treatment tool included in the analysis result being incorrect, receive an input of correction information for correcting the information on presence or absence of a treatment tool or a type of a treatment tool included in the analysis result, and receive the reception of the input for the approval of the analysis result corresponding to the corrected information, (see at least: Par. 0086, the result interface may be further configured to enable the user to perform tagging of the one or more video images, while the user views the one or more video images through the result interface, [i.e., the result interface implicitly receives the user’s input, based on user’s viewing the one or more video images through the result interface, “user’s viewing analysis result”], such that the result interface may enable the user to tag a non-tissue region in a video image being displayed to the user with a correct content identifier, if the user observes that a wrong content identifier is currently associated with the non-tissue region, [i.e.,  receive an input of correction information for correcting the information on presence or absence of a treatment tool or a type of a treatment tool included in the analysis result, in response to the analysis result being incorrect]). Liu et al further discloses that the indexing engine of the content management server 104, may update the indexing of the video images in the video database 106 to reflect changes in the associations between the content identifiers and the non-tissue regions based on the user's tagging. That is, the indexing engine of the content management server 104 implicitly receives from the UI manager 310 of the user terminal 108, the user’s input tagging the non-tissue region in the video image with a correct content identifier, [i.e., receiving the reception of the input for the approval of the analysis result corresponding to the corrected information]).
Liu et al does not expressly disclose that in response to the information on presence or absence of a treatment tool or a type of a treatment tool included in the analysis result being correct, receive the reception of the input for the approval of the analysis result.
However, Uji et al discloses also the detecting a reception of an input for an approval of the analysis result, (Par. 0091, the display provides a difference between a CAD finding and a doctor finding, for example, by adding an icon, surrounding a word with a rectangle, adding a shade to characters, or changing the font of characters, [i.e., implicitly detecting reception of the user’s input for a correction or an approval of the analysis result]). Uji et al further discloses that in response to the information on presence or absence of a treatment tool or a type of a treatment tool included in the analysis result being correct, receive the reception of the input for the approval of the analysis result, (see at least: Par. 0068-0069, the image processing unit 108 executes a region extraction for a lesion candidate, and determining whether each of the plurality of finding candidates is present in the tomographic image or not, using CAD, [i.e., determining the presence or absence of a treatment tool or a type of a treatment tool]. Further, Par. 0088-0090, discloses that a CAD finding can be confirmed by an operator such as a doctor selecting an approval checkbox (not shown) or the like, [i.e., in response to the information on presence or absence of a treatment tool or a type of a treatment tool included in the analysis result by the CAD system being correct, receive the reception of the input for the approval of the analysis result]). 
Liu et al and Uji et al are combinable because they are both concern with a field of medical science. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Liu et al, to display a checkbox near each of the CAD findings, as though by Uji et al, in order to enable the operator or the doctor to select an approval checkbox, by clicking the checkbox, (Uji et al, Par. 0088).
The combine teaching Liu et al and Uji et al does not expressly disclose the detecting a reception of an input for an approval of the information on presence or absence of a treatment tool or a type of treatment tool included in the analysis result.
However, Shmayahu discloses the detecting a reception of an input for an approval of the information on presence or absence of a treatment tool or a type of treatment tool included in the analysis result, (see at least: Fig. 6c, and Par. 0199, graphical game engines 1200 accept user input 1214 including a data provided by a user interface as input that indicates probe positions, and/or operation of a device providing a treatment modality, [i.e., implicitly receiving user input for approval, “accepting”, for indicating probe positions, “the information on presence or absence of a treatment tool”]), (see also, Prov. Appl. No. 62/422,713, Fig. 6C, and Page 35, 4th paragraph, lines 28-32)
Liu et al and Uji et al and Shmayahu are combinable because they are all concerned with a field of medical science. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Liu et al and Uji et al, to input data that indicates probe positions, and/or operation of a device providing a treatment modality, as though by Shmayahu, in order to perform the presentation of procedure data dynamically acquired during the course of a catheter procedure, (Shmayahu, Par. 0002).

In regards to claim 2, the combine teaching Liu et al, Uji et al, and Shmayahu as whole discloses the limitations of claim 1.
Furthermore, Liu discloses the selecting one or more medical images or one or more analysis results relating to the medical images, (Liu, Par. 0079-0081, the UI manager 310 may be configured to present the result interface to the user on the user terminal 108, via the UI of the user terminal 108, [which enables the user to select one or more medical images or one or more analysis results relating to the medical images using the one or more search terms], and wherein the correction information is an information for correcting the information on presence or absence of a treatment tool or a type of a treatment tool relating to selected medical images or the information on presence or absence of a treatment tool or a type of a treatment tool relating to the analysis results of the selected medical images, (Liu, see at least: Par. 0081, the one or more search terms may be further associated with an occurrence of an event in the one or more video images, including but are not limited to, an initial appearance of the first non-tissue region within the video images, a final appearance of the first non-tissue region within the video images, a proximity of the first non-tissue region with a tissue region, and/or another proximity of the first non-tissue region with another non-tissue region of the one or more non-tissue regions).

In regards to claim 3, the combine teaching Liu et al, Uji et al, and Shmayahu as whole discloses the limitations of claim 1.
Furthermore, Liu discloses a storage that stores both the analysis result and the correction information in association with the medical image relating to the analysis result and the correction information in a case where the processor receives the input of the correction information, (Liu, see at least: Par. 0042, the memory 206 may store one or more content identifiers associated with one or more non-tissue regions in the video images. Further, Liu discloses in Par. 0085, that the user perform one or more image/video editing operations on the one or more video images, while the user views the one or more video images through the result interface, [i.e., performing correction information]; and transmitting information associated with the one or more image/video editing operations performed by the user to the UI manager 214 of the content management server 104, [i.e., storing the correction information in association with the medical image relating to the analysis result and the correction information in a case where the processor receives an input of the correction information]).

In regards to claim 4, the combine teaching Liu et al, Uji et al, and Shmayahu as whole discloses the limitations of claim 1.
Furthermore, Liu discloses a storage that stores both the analysis result and the correction information in association with the medical image relating to the analysis result and the correction information in a case where the processor receives the input of the correction information, (Liu, see at least: Par. 0042, the memory 206 may store one or more content identifiers associated with one or more non-tissue regions in the video images. Further, Liu discloses Par. 0085, that the user perform one or more image/video editing operations on the one or more video images, while the user views the one or more video images through the result interface, [i.e., performing correction information]; and transmitting information associated with the one or more image/video editing operations performed by the user to the UI manager 214 of the content management server 104, [i.e., storing the correction information in association with the medical image relating to the analysis result and the correction information in a case where the processor receives an input of the correction information]).

In regards to claim 5, the combine teaching Liu et al, Uji et al, and Shmayahu as whole discloses the limitations of claim 1.
Furthermore, Liu discloses a storage that stores the analysis result, a part or all of which are replaced with contents of the correction information, and the medical image relating to the analysis result, a part or all of which are replaced with contents of the correction information, in association with each other, in a case where the processor receives the input of the correction information, (Liu, see at least: Par. 0042, the memory 206 may store one or more content identifiers associated with one or more non-tissue regions in the video images. Further, Liu discloses in Par. 0085, that the user perform one or more image/video editing operations on the one or more video images, while the user views the one or more video images through the result interface, [i.e., the user performs partial or full correction to the content]; and transmitting information associated with the one or more image/video editing operations performed by the user to the UI manager 214 of the content management server 104, [i.e., stores the analysis result, a part or all of which are replaced with contents of the correction information]).

In regards to claim 6, the combine teaching Liu et al, Uji et al, and Shmayahu as whole discloses the limitations of claim 1.
Furthermore, Liu discloses a storage that stores the analysis result, a part or all of which are replaced with contents of the correction information, and the medical image relating to the analysis result, a part or all of which are replaced with contents of the correction information, in association with each other, in a case where the processor receives the input of the correction information, (Liu, see at least: Par. 0042, the memory 206 may store one or more content identifiers associated with one or more non-tissue regions in the video images. Further, Liu discloses in Par. 0085, that the user perform one or more image/video editing operations on the one or more video images, while the user views the one or more video images through the result interface, [i.e., the user performs partial or full correction to the content]; and transmitting information associated with the one or more image/video editing operations performed by the user to the UI manager 214 of the content management server 104, [i.e., stores the analysis result, a part or all of which are replaced with contents of the correction information]).

In regards to claim 7, the combine teaching Liu et al, Uji et al, and Shmayahu as whole discloses the limitations of claim 1.
Furthermore, Liu discloses wherein the processor sequentially displays one or more medical images, or displays a plurality of the medical images collectively on the display, and wherein the processor validates a reception of the input of the correction information after the processor displays all of the medical images to be displayed at least once on the display, (Liu, see at least: Par. 0034, the content management server 104 may be configured to display the retrieved one or more video portions at the user terminal for the physician, via a UI of the user terminal 108, [i.e., displaying one or more medical images, or displays a plurality of the medical images collectively on the display]. Further, Liu discloses in Par. 0085, that the UI manager 214 of the content management server 104 may accordingly update the video images stored in the video database 106, [i.e., validating a reception of the input of the correction information after the processor displays all of the medical images to be displayed at least once on the display]).

In regards to claim 8, the combine teaching Liu et al, Uji et al, and Shmayahu as whole discloses the limitations of claim 1.
Furthermore, Liu discloses wherein the processor sequentially displays one or more medical images, or displays a plurality of the medical images collectively on the display, and wherein the processor validates a reception of the input of the correction information after the processor displays all of the medical images to be displayed at least once on the display, (Liu, see at least: Par. 0034, the content management server 104 may be configured to display the retrieved one or more video portions at the user terminal for the physician, via a UI of the user terminal 108, [i.e., displaying one or more medical images, or displays a plurality of the medical images collectively on the display]. Further, Liu discloses in Par. 0085, that the UI manager 214 of the content management server 104 may accordingly update the video images stored in the video database 106, [i.e., validating a reception of the input of the correction information after the processor displays all of the medical images to be displayed at least once on the display]).

In regards to claim 9, the combine teaching Liu et al, Uji et al, and Shmayahu as whole discloses the limitations of claim 1.
Furthermore, Liu discloses wherein the processor sequentially displays one or more medical images, or displays a plurality of the medical images collectively on the display, and wherein the processor validates a reception of the input of the correction information after the processor displays all of the medical images to be displayed at least once on the display, (see at least: Par. 0034, the content management server 104 may be configured to display the retrieved one or more video portions at the user terminal for the physician, via a UI of the user terminal 108, [i.e., displaying one or more medical images, or displays a plurality of the medical images collectively on the display]. Further, Par. 0085, discloses that the UI manager 214 of the content management server 104 may accordingly update the video images stored in the video database 106, [i.e., validating a reception of the input of the correction information after the processor displays all of the medical images to be displayed at least once on the display]).

In regards to claim 10, the combine teaching Liu et al, Uji et al, and Shmayahu as whole discloses the limitations of claim 1.
Furthermore, Liu discloses wherein the processor sequentially displays one or more medical images, or displays a plurality of the medical images collectively on the display, and wherein the processor validates a reception of the input of the correction information after the processor displays all of the medical images to be displayed at least once on the display, (see at least: Par. 0034, the content management server 104 may be configured to display the retrieved one or more video portions at the user terminal for the physician, via a UI of the user terminal 108, [i.e., displaying one or more medical images, or displays a plurality of the medical images collectively on the display]. Further, Par. 0085, discloses that the UI manager 214 of the content management server 104 may accordingly update the video images stored in the video database 106, [i.e., validating a reception of the input of the correction information after the processor displays all of the medical images to be displayed at least once on the display]).

In regards to claim 12, the combine teaching Liu et al, Uji et al, and Shmayahu as whole discloses the limitations of claim 1.
Furthermore, Liu discloses wherein the processor acquires the analysis result from a recording apparatus that records the analysis result relating to the medical image, (see at least: Par. 0031-0032, identification of the one or more non-tissue regions in each video image may be performed based on one or more object recognition algorithms, known in the art).

Regarding claim 18, claim 18 recites substantially similar limitations as set forth in claim 1. As such, claim 18 is rejected for at least similar rational.
The Examiner further acknowledged the following additional limitation(s); “diagnostic support apparatus”. However, Uji et al discloses the “diagnostic support apparatus”, (Uji et al, see at least: Fig. 1, and Par. 0032, medical diagnostic support apparatus).

Regarding claim 19, claim 19 recites substantially similar limitations as set forth in claim 1. As such, claim 19 is rejected for at least similar rational.
The Examiner further acknowledged the following additional limitation(s); “medical service support apparatus”.
However, Uji et al discloses the medical service support apparatus, (see at least: Fig. 1, medical service support apparatus 100).

In regards to claim 21, the combine teaching Liu et al, Uji et al, and Shmayahu as whole discloses the limitations of claim 1.
Furthermore, Uji et al discloses wherein after displaying the medical image and the information on presence or absence of a treatment tool or a type of a treatment tool in the analysis result on the display, (Uji et al, see at least: Par. 0088-0091), the processor isCustomer No.: 31561 Docket No,: 092334-US-1007-PC'(CA)Application No.: 16/724,390 further configured to: in response to the reception of the input for the approval of the analysis result being detected, store the medical image and the analysis result in association with each other, (Uji et al, see at least: Par. 0100, database 300 stores a medical image, and a finding and a diagnostic name corresponding to the image in an associated manner. That is, the database 300 corresponds to an example of a storage unit configured to store a plurality of tomographic images in association with respective findings, [i.e., implicitly storing the medical image and the analysis result in association with each other, based on findings]); and 
Further, in the other hand, Liu et al discloses that in response to the reception of the input for the approval of the analysis result not being detected, continue detecting the reception of the input for the approval of the analysis result, (see at least: Par. 0086, the UI manager 310 of the user terminal 108 may transmit information associated with the tagged one or more video images to the UI manager 214 of the content management server 104, via the transceiver 204, [i.e., UI manager 310 of the user terminal 108 implicitly transmits information associated with the tagged one or more video images in response to the reception of the input for the approval of the analysis result from the user; while the UI manager 310 of the user terminal 108, explicitly not transmits information associated with the tagged one or more video images if the user’s response is not detected. Accordingly, the UI manager 310 of the user terminal 108 must obviously wait until receiving the user’s response before transmitting any information to the UI manager 214 of the content management server 104, “continue detecting the reception of the input for the approval of the analysis result”).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al, Uji et al, and Shmayahu, as applied to claim 1; and further in view of Ishihara, (US-PGPUB 2014/0184790)
The combine teaching Liu et al, Uji et al, and Shmayahu as whole discloses the limitations of claim 1.
Furthermore, Liu discloses wherein the processor further configured to: analyze the medical image by detecting a region of interest, which is a region to be observed; and obtain at least the information on presence or absence of a treatment tool or a type of a treatment tool for the region of interest as the analysis result, (see at least: Par. 0030-0031, identification of the one or more non-tissue regions in each video image may be performed based on one or more object recognition algorithms, known in the art, [i.e., detecting a region of interest, which is a region to be observed]; and determining one or more content identifiers for the identified one or more non-tissue regions in the video image, and associating each of the determined one or more content identifiers with a corresponding non-tissue region of the identified one or more non-tissue regions, where the one or more non-tissue regions may include, but are not limited to, a smoke/mist region, a surgical instrument region, a surgical gauze region, or a blood region, [i.e., implicitly obtaining at least the information on presence or absence of a treatment tool or a type of a treatment tool for the region of interest as the analysis result based on one or more content identifiers]).
The combine teaching Liu et al, Uji et al, and Shmayahu as whole does not expressly disclose that the region of interest is detected based on a feature amount of pixels of the medical image. 
However, Ishihara discloses the extracting region of interest based on a feature amount of pixels of the medical image, (see at least: Par. 0069, the extraction part 47 measures the area (pixel count) P of the extracted region, [i.e., based on the feature amount of pixels of the medical image], and, if the area P has a certain size or larger, specifically, if the area P is larger than a predetermined pixel count threshold P0, determines the region to be a region of interest, [i.e., detecting the region of interest based on a feature amount of pixels of the medical image]).
Liu et al, Uji et al, Shmayahu, and Ishihara are combinable because they are all concerned with medical imaging diagnosis. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Liu et al, Uji et al, and Shmayahu, to include the extraction part 47, as though by Ishihara, in order to extract the region of interest based on the area (pixel count) P of the extracted region, (Ishihara, Par. 0069).

Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al, Uji et al, and Shmayahu, as applied to claim 1; and further in view of Collins et al, (US-PGPUB 2006/0274928)

In regards to claim 13, the combine teaching Liu et al, Uji et al, and Shmayahu as whole discloses the limitations of claim 1.
Furthermore, Liu discloses displays at least one of an index representing the analysis result of the medical image or an index representing a lesion in the medical image, (see at least: Par. 0016, an index is generated for each identified non-tissue region in the video image, based on each determined content identifier associated with the corresponding non-tissue region; and Par. 0017, discloses the displaying that the retrieved one or more video portions may be displayed).
The combine teaching Liu et al, Uji et al, and Shmayahu as whole does not expressly disclose that the displaying index represent a probability of the analysis result of the medical image a likelihood of a lesion in the medical image together with a minified image of the medical image on the display
However, Collins et al discloses the temporary window for displaying thumbnail images, can be configured for displaying thumbnail images that may be of interest to a user, [i.e., displaying one or more minified image], where the thumbnail images are ranked to assist a radiologist to prioritize them, by ranking for example the list of thumbnail images by the likelihood that an image contains a lesion, [i.e., displaying index that represent a probability of the analysis result of the medical image a likelihood of a lesion in the medical image together with a minified image of the medical image on the display], (see at least: Par. 0102).
Liu et al, Uji et al, Shmayahu, and Collins et al are combinable because they are both concerned with medical imaging diagnosis. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Liu et al, Uji et al, and Shmayahu, to include the temporary window, as though by Collins, in order to display thumbnail images that may be of interest by ranking for example the list of thumbnail images by the likelihood that an image contains a lesion, (Collins et al, Par. 0102)

Regarding claim 20, claim 20 recites substantially similar limitations as set forth in claim 1. As such, claim 20 is rejected for at least similar rational.
The Examiner further acknowledged the following additional limitation(s); “a report creation support apparatus comprising: a processor configured to create a report using the analysis result”. 
However, Collins et al discloses the “report creation support apparatus comprising: a processor configured to create a report using the analysis result, (see at least: Par. 0041, 0076, the system 100 ma provide a paper-based printer may also be used to produce hard copy reports for sharing with other physicians or for archiving purposes). 
Liu et al, Uji et al, Shmayahu, and Collins et al are combinable because they are both concerned with medical imaging diagnosis. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Liu et al, Uji et al, and Shmayahu, to include the report module 214 of the system 100, as though by Collins et al, in order to produce hard copy reports for sharing processed image or any report with other physicians or for archiving purposes, (Collins, see at least: Par. 0041, 0076).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al, Uji et al, Shmayahu, and Collins et al, as applied to claim 13 above; and further in view of Araoka, (US Patent 8,397,170)

In regards to claim 14, the combine teaching the combine teaching Liu et al, Uji et al, Shmayahu, and Collins et al as whole discloses the limitations of the claim 13.
Furthermore, Collins et al discloses wherein in a case where the processor receive an operation to designate the minified image, (Collins, see at least: Par. 0102, a user may select an image and place it in the temporary window, [i.e., pop-up window], for later processing, and the CAD system implicitly receives the operation of selecting the image by the user)
The combine teaching Liu et al, Uji et al, Shmayahu, and Collins et al as whole does not expressly disclose that the processor displays the medical image that is an original image of the designated minified image.
 However, Araoka discloses displays the medical image that is an original image of the designated minified image, (see at least: col. 10, lines 10-13, In response to the selection of the thumbnail image A-a-7, an original image corresponding to the thumbnail image A-a-7 is displayed in an image display field 63 of the screen 60).
Liu et al, Uji et al, Shmayahu, Collins et al, and Araoka are combinable because they are all concerned with medical imaging diagnosis. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Liu et al, Uji et al, Shmayahu, and Collins et al, to include the operation unit 6, as though by Araoka, in order to select thumbnail image by the user, and displaying original image corresponding to the thumbnail image in response to the selection of the thumbnail image, (Collins et al, col. 10, lines 10-13).

In regards to claim 15, the combine teaching Liu et al, Uji et al, Shmayahu, and Collins et al as whole discloses the limitations of the claim 13.
The combine teaching Liu et al, Uji et al, Shmayahu, and Collins et al as whole does not expressly disclose wherein the processor displays a check box which shows that the medical images and the analysis results have been checked for each minified image on the display
However, Araoka discloses displays a check box which shows that the medical images and the analysis results have been checked for each minified image on the display, (see at least: col. 10, lines 39-44, the display unit is configured to display a plurality of selectable icons, [i.e., one or more check boxes], corresponding to the plurality of examinations along one of a vertical direction and a horizontal direction in a screen; and to display one or more selectable thumbnail images along the other one of the vertical direction and the horizontal direction, [i.e., the medical images and the analysis results have been checked for each minified image on the display]).
Liu et al, Uji et al, Shmayahu, Collins et al, and Araoka are combinable because they are all concerned with medical imaging diagnosis. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Liu et al, Uji et al, Shmayahu, and Collins et al, to display a plurality of selectable icons, as though by Araoka et al, in order to select the one or more selectable thumbnail images, (Araoka, col. 10, lines 48-50).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al, Uji et al, and Shmayahu, as applied to claim 1; and further in view of Araoka, (US Patent 8,397,170)

In regards to claim 16, the combine teaching Liu et al, Uji et al, and Shmayahu, as whole discloses the limitations of the claim
The combine teaching Liu et al, Uji et al, and Shmayahu, as whole does not expressly disclose wherein the processor further configured to: group medical images for each type of a treatment tool based on the information on a type of a treatment tool in the analysis result; select representative medical images for each group of the medical images grouped by treatment tool type; and display a list of the representative medical images on the display
However, Araoka discloses wherein the processor further configured to: group medical images for each type of a treatment tool based on the information on a type of a treatment tool in the analysis result; (col. 8, lines 29-37, the thumbnail images 65 may be displayed in an image list display field 62 provided at the bottom of the screen 60, [i.e., grouping medical images for each type of a treatment tool based on the information on a type of a treatment tool in the analysis result]); and selecting representative medical images for each group of the medical images grouped by treatment tool type, (see at least: col. 10, lines 4-28, When the operator determines that there is a thumbnail image corresponding to the desired image in the image list display field 62, the operator operates the operation unit 6 to select the thumbnail image, [i.e., selecting one or more representative medical images for each group of the medical images grouped by treatment tool type]); and display a list of the representative medical images on the display, (see at least: col. 10, lines 10-13, in response to the selection of the thumbnail image A-a-7, an original image corresponding to the thumbnail image A-a-7 is displayed in an image display field 63 of the screen, [i.e., displaying a list of the representative medical images on the display]).
Liu et al, Uji et al, Shmayahu, and Araoka are combinable because they are both concerned with medical imaging diagnosis. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Liu et al, Uji et al, and Shmayahu, to display an original image corresponding to the thumbnail image, as though by Araoka, in order to enable the operator to observe the original image displayed in the image display field, to thereby interpret or diagnose the original image according to the necessity, (Araoka, col. 10, lines 26-28)

In regards to claim 17, the combine teaching Liu et al, Uji et al, and Araoka as whole discloses the limitations of claim 16.
Furthermore, Araoka discloses wherein the processor configured to select one or more the representative medical images, (Araoka, see at least: col. 10, lines 4-28, When the operator determines that there is a thumbnail image corresponding to the desired image in the image list display field 62, the operator operates the operation unit 6 to select the thumbnail image, [i.e., selecting one or more representative medical images for each group of the medical images grouped by treatment tool type]); and
In the other hand, Liu et al discloses wherein the processor receives an input of an information for correcting the information on presence or absence of a treatment tool or a type of a treatment tool relating to the medical images as the correction information, (Liu et al, see at least: Par. 0086, the result interface may enable the user to tag a non-tissue region in a video image being displayed to the user with a correct content identifier, if the user observes that a wrong content identifier is currently associated with the non-tissue region, “e.g., smoke/mist region or blood region”, [i.e., the non-tissue region corresponds to the information on presence or absence of a treatment tool or a type of a treatment tool relating to the medical images]); and
Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Liu et al, Uji et al, to select the thumbnail image corresponding to the desired image, as though by Araoka, in order to enable the operator to observe the original image displayed in the image display field, to thereby interpret or diagnose the original image according to the necessity, (Araoka, col. 10, lines 26-28).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670. The examiner can normally be reached 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        01/14/2022